Exhibit 10.1

RETIREMENT AGREEMENT

General Separation

This Retirement Agreement and Full Release of Any Claims (“Agreement”) is
between Carl T. Camden (“Employee”) for himself/herself, his/her heirs and
personal representatives, and Kelly Services, Inc. and its affiliates, together
with their current and former officers, directors, managers, shareholders,
employees, contractors, agents, parent companies, subsidiaries, affiliated
entities, related entities, attorneys, any other representatives, and successors
in interest (collectively referred to as “Employer”).

RECITALS

A. Employer has employed Employee as a senior executive for many years;

B. Employee’s employment will terminate based on his retirement from Employer
effective May 10, 2017.

C. Employee is eligible for certain benefits pursuant to the Performance Awards
granted pursuant to the Employer Equity Incentive Plan (the “EIP”), subject to
certain restrictive covenants in favor of Employer as a condition to the receipt
of such amounts payable pursuant to the EIP;

D. In exchange for the increased calculation of a pro rata Performance Award (as
stated in Section 1(b)(1)(A)(below)), Employee will provide a release in favor
of Employer as a condition to such additional benefit;

E. Employee and Employer amicably provide for the orderly termination of
Employee’s employment, for the future payment by Employer of any remaining
Performance Awards to the extent earned pursuant to the EIP, and for the waiver,
release, and discharge by Employee of any and all claims arising out of Employer
and Employee’s relationship, including claims arising in the course of or out of
Employee’s employment with Employer and in connection with Employee’s
retirement.

Based on the foregoing Recitals, which Employee and Employer accept as true and
as part of the basis for this Agreement, and in consideration of and in reliance
upon the representations and promises in this Agreement, Employee and Employer
agree as follows:

1. Termination of Employment.

(a) Final Day of Employment. Employee’s final day of employment will be May 10,
2017 (“Final Day of Employment”).

(b) Termination of Certain Compensation and Benefits. Employer will discontinue
Employee’s current compensation and benefits effective as the Final Day of
Employment, except for the following amounts and as stated below:

 

1



--------------------------------------------------------------------------------

  1) With respect to Awards granted pursuant to the EIP (other than the
Restricted Awards), this Agreement and Employee’s termination of employment on
account of retirement will not affect any benefits to which Employee is eligible
with respect to Performance Awards granted pursuant to the EIP and Employer will
not exercise any discretion to reduce such awards. Pursuant to the terms of such
Performance Awards, the following amounts shall be paid on the following dates
as stated herein.

(A) With respect to the three outstanding Performance Awards granted to Employee
during 2015, 2016, and 2017, Employee shall receive a pro rata amount as soon as
practical following the date after the end of each Performance Period when the
Committee determines the Management Objectives that are attained, if any, which
will be no later than March 15 of each such subsequent year. These pro rata
Performance Awards are paid based on the portion of such award that would have
been earned taking into account the level of Management Objectives attained for
each Performance Period and if Employee had continued employment through the end
of the Performance Period. These payouts are calculated consistent with the
terms of the Performance Awards taking into account that the Employee is Normal
Retirement Eligible.

For each Performance Award outstanding, the awards state that the pro rata
amount is the whole number of months that Employee has been employed during a
Performance Period divided by 36. For this purpose, the Committee is extending
the pro rata calculation to include the whole month in which Employee is
retiring from Employer. Accordingly, the pro rata calculation will be as
follows:

(i) For the Performance Award granted in 2015, the pro rata calculation will be
29/36 and the payment will be made during 2018 and prior to March 15, 2018.

(ii) For the Performance Award granted in 2016, the pro rata calculation will be
17/36 and the payment will be made during 2019 and prior to March 15, 2019.

(iii) For the Performance Award granted in 2017, the pro rata calculation will
be 5/36 and the payment will be made during 2020 and prior to March 15, 2020.

(B) With respect to the four outstanding Restricted Awards, Employee’s
termination of employment on account of retirement results in a forfeiture of
any outstanding Restricted Shares and Restricted Share Units. The vesting of the
Restricted Awards is dependent on Employee’s continuous employment through each

 

2



--------------------------------------------------------------------------------

anniversary of the grant of such award. The portion of each Restricted Award
that has vested has already been paid to Employee. The remaining portion of each
outstanding restricted Awards will be forfeited as follows:

(i) For the Restricted Shares granted in 2014, the remaining unvested 25% will
be forfeited.

(ii) For the Restricted Shares granted in 2015, the remaining unvested 50% will
be forfeited.

(iii) For the Restricted Shares granted in 2016, the remaining unvested 75% will
be forfeited.

(iv) For the Restricted Share Units granted in 2017, the full unvested 100% will
be forfeited.

 

  2) With respect to Employee’s eligibility to receive a payout pursuant to the
2017 annual award under the Short-Term Incentive Plan, Employee’s termination of
employment will result in a forfeiture of such benefit.

 

  3) With respect to any amount payable pursuant to the Management Retirement
Plan, such amounts will be paid out consistent with the terms of the Election
Agreements filed by Employee.

 

  4) With respect to Employer’s Executive Severance Plan dated April 4, 2006 and
amended on November 8, 2007 and February 15, 2017, except for the payment of
Earned Compensation and Vested Benefits (as defined in such plan and referenced
in Section 3(a) of such plan), no amount is payable pursuant to such plan and no
other severance benefits are payable to Employee.

 

  5) Employee shall be covered under Employer’s medical and dental benefits
plan, if he is covered at the time of termination, and in accordance with the
Summary Plan Description, through the last day of the month in which the Final
Day of Employment occurs.

(c) Consideration in Exchange for Employee’s Promises. A portion of the payments
set forth in Paragraph 1(b)(1)(A) of this Agreement is not otherwise due and
owing to Employee and is fair and adequate consideration in exchange for
Employee’s promises contained in this Agreement. Employer will provide the
consideration under this Paragraph 1 to Employee only in exchange for Employee’s
promises in this Agreement. Employee will not receive this consideration unless
Employee signs this Agreement and does not revoke it during the revocation
period set forth in Paragraph 4 of this Agreement.

 

3



--------------------------------------------------------------------------------

2. General Release and Promise Not to Sue.

(a) General Release. Employee, to the fullest extent permitted by law, waives,
releases, and discharges Employer from any claims, arbitration demands, and
causes of action related to, arising in the course of, or arising out of
Employee’s employment with Employer or the termination of Employee’s employment
with Employer under any state or federal regulation, law, or statute, including,
but not limited to: (a) the Age Discrimination in Employment Act or the Older
Worker’s Benefit Protection Act, 29 U.S.C. § 621, et seq., Title VII of the
Civil Rights Act of 1964, as amended, the Rehabilitation Act of 1973, the
Michigan Elliot Larsen Civil Rights Act, the Michigan Persons With Disabilities
Civil Rights Act, the Family and Medical Leave Act, and the Americans With
Disabilities Act, (b) any and all claims pursuant to state or federal wage
payment laws as permitted by law, (c) any and all claims related to Michigan
fair employment laws, (d) any and all claims pursuant to the Michigan
Whistleblowers’ Protection Act and/or claims or complaints pursuant to the
federal Sarbanes-Oxley Act of 2002, and (e) any claim arising under common law.

(b) General Release Exclusion. The only claims and cause of action Employee is
not waiving, releasing or discharging are for the consideration Employee will
receive under Paragraph 1 of this Agreement and any claims and causes of action
that, as a matter of law, cannot be waived, released, or discharged.

(c) Promise Not to Sue. Employee promises not to sue Employer in court for any
claims covered by this Agreement’s General Release and not excluded by the
General Release Exclusions provisions above, to the fullest extent allowed by
law. This Promise Not to Sue is separate from, and in addition to the Employee’s
release of claims described in those provisions. This Promise Not to Sue does
not apply to an ADEA claim.

(d) Accord and Satisfaction. The consideration set forth in this Agreement is in
full accord and satisfaction of any claims and any causes of action that
Employee has, may have, or may have had against Employer related to, arising in
the course of or arising out of Employee’s employment with Employer or the
termination of Employee’s employment with Employer.

(e) Protected Rights. Nothing in this Agreement will be construed to prohibit
the filing or participating or assistance in filing a Charge of Discrimination
with the Equal Employment Opportunity Commission (“EEOC”) or an equivalent state
agency, or participation in any activities protected by state or federal law,
including but not limited to, the National Labor Relations Act. This Agreement
precludes Employee from seeking or receiving individual remedies or damages in
any EEOC or equivalent state agency filed

3. Knowing and Voluntary Acceptance.

(a) Advice of Counsel. By this provision, Employer is advising Employee in
writing to consult with an attorney of Employee’s choice, before signing this
Agreement.

(b) Sufficient Time to Review Agreement. Employee has had a sufficient amount of
time, totaling twenty-one (21) days, to consider the terms of this Agreement, to
discuss all aspects of this Agreement with Employee’s attorney, if Employee
chose to do so, at Employee’s expense, and to decide whether to accept the terms
of this Agreement.

 

4



--------------------------------------------------------------------------------

(c) Early Submission of Agreement. Employee may voluntarily and knowingly sign,
but is not required to sign, this Agreement before the end of the twenty-one
(21) day period, provided that Employee signs the attached Early Submission
Form. Employer has made no promises, inducements, representations, or threats to
cause Employee to sign this Agreement before the end of the twenty-one (21) day
period. If Employee voluntarily and knowingly signs this Agreement before the
end of the twenty-one (21) day period, the mandatory seven (7) day revocation
period set forth in Paragraph 5(a) will start on the day after the day on which
Employee signs this Agreement.

(d) Knowing and Voluntary Acceptance. Employee has carefully read this
Agreement, understands it, and is entering it knowingly and voluntarily, which
means no one is forcing or pressuring Employee to sign it.

(e) No Reliance on Any Other Representation. In signing this Agreement, Employee
has not relied upon any Employer representation or statement, either oral or
written, about the subject matter of this Agreement that is not set forth in
this Agreement.

(f) Procedural Requirements. Employee agrees he/she had adequate time to review
the procedural and substantive requirements for execution of this Agreement
under the Older Worker Benefit Protection Act and Age Discrimination in
Employment Act with Employee’s legal counsel and further agrees that Employer
has complied with those procedural and substantive requirements.

(g) Post-Agreement Claims. This Agreement does not waive or release any rights
or claims that Employee may have that arise after execution of this Agreement
including, without limitation, those arising after the execution of this
Agreement under the Age Discrimination in Employment Act.

4. Right to Revoke Acceptance of Agreement.

(a) Right to Revoke. Employee is entitled to revoke this Agreement within seven
(7) days after the date on which Employee signs it. The seven (7) days will
start on the day after the day on which Employee signs this Agreement. The
Agreement will not become effective or enforceable until after this revocation
period has expired, and no revocation has occurred. Employer will not pay
Employee any additional considerations described in Paragraph 1(b) of this
Agreement until after this revocation period has expired, and no revocation has
occurred. If Employee revokes this Agreement during the seven (7) day revocation
period, the Agreement will not become effective or enforceable, and Employee
will not receive the additional month in the calculation of the pro rata award
with respect to the payment of Performance Shares pursuant to the EIP, as stated
in paragraph 1(b)(1)(A) above.

(b) Revocation Procedure. To be effective, any revocation must be in writing,
addressed to Kelly Services, Senior Vice President, Human Resources, 999 W. Big
Beaver Road, Troy, Michigan 48084, and either postmarked within the seven
(7) day revocation period or hand delivered to Employer within the seven (7) day
revocation period. If revocation is made by mail, mailing by certified mail
return receipt requested is recommended to show proof of mailing.

 

5



--------------------------------------------------------------------------------

(c) Effect of Failure to Revoke. Employee understands that by signing this
Agreement and by not revoking the Agreement during the seven (7) day revocation
period, Employee shall be bound by this Agreement.

(d) Effective Date. The Agreement will become effective after the Revocation
period described within Paragraph 4 and only if both parties sign the Agreement.

(e) Employer’s Right to Revoke. Up and until the date Employee executes this
Agreement, Employee acknowledges and agrees that Employer may revoke this
Agreement and any additional benefits provided herein. Employee agrees and
acknowledges that Employer can notify Employee of such revocation in writing
and/or orally.

5. Non-Admission of Liability. This Agreement shall not be used or construed as
an admission of liability or wrongdoing by either Employer or Employee. Employer
denies that it acted unlawfully, tortiously, or in violation of any employment
law affecting Employee.

6. Employer’s Business. Employee acknowledges and agree that Employer’s business
is highly competitive and includes the employee staffing and consulting services
business, which includes, but is not limited to, direct placement, outplacement,
outsourcing, recruitment, recruitment process outsourcing, temporary staffing
services, management services, vendor on-site, vendor management, and consulting
services (the “Employer’s Business”).

7. Confidential Information and Non-Disclosure Obligation. Employee agrees and
acknowledges that during his/her employment, he/she was exposed to confidential
and proprietary information and trade secrets of Employer. As required by the
terms of the EIP as precondition to the vesting of the Performance Awards,
Employee acknowledges that all Protected Information (as defined herein) shall
remain confidential permanently and Employee shall not, at any time, directly or
indirectly, divulge, furnish, or make accessible to any person, firm,
corporation, association, or other entity (otherwise than as may be required in
the regular course of Employee’s employment with Employer), nor use in any
manner, after termination of employment, for any reason, any Protected
Information, or cause any such information of Employer to enter public domain.

For this purpose, “Protected Information” means trade secrets, confidential and
proprietary business information of Employer, and any other information of
Employer, including, but not limited to, customer lists (including potential
customers), sources of supply, processes, plans, materials, pricing information,
internal memoranda, marketing plans, internal policies, and products and
services which may be developed from time to time by Employer and its agents or
employees, including Employee; provided, however, that information that is in
the public domain (other than as a result of a breach of this Agreement) is not
Protected Information.

8. Restrictive Covenants. As required by the terms of the EIP and as
precondition to the vesting of the Performance Awards, Employee acknowledges
that in order to preserve the confidentiality of the Protected Information, to
prevent the theft or misuse of the Protected Information, to protect Employer’s
customer relationships with both its potential and existing customers, to
protect its customer goodwill, and to protect Employer’s legitimate competitive
interests, Employee will not, directly or indirectly, for a period of twelve
(12) months from the effective date of this Agreement:

 

6



--------------------------------------------------------------------------------

(a) Non-Competition. Individually, or as a director, employee, officer,
principal, agent, or in any other capacity or relationship, engage in any
business or employment, or aid or endeavor to assist any business or legal
entity that is in competition with all or any part of the Employer’s Business as
then being carried out (provided, however, that notwithstanding anything to the
contrary, Employee may own up to two percent (2%) of the outstanding shares of
the capital stock of a company whose securities are registered under Section 12
of the Securities Exchange Act of 1934). Employee acknowledges that Employer has
operations in all 50 states, the District of Columbia and at least twenty-nine
other countries, that Employer’s strategic plan is to continue to expand its
operations and presence both domestically and internationally and that
Employee’s services are then integral to these operations and expansion plans.

(b) Non-Solicitation of Employer’s Employees. Induce any employee of Employer to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
knowingly employ or offer employment to any person who is or was employed by
Employer, unless such person shall have ceased to be employed by such entity for
a period of at least six (6) months.

(c) Non-Solicitation of Employer’s Customers or Potential Customers. Engage in
any Solicitation, as defined herein.

For this purpose, “Solicitation” means to solicit, divert or attempt to solicit
or divert from Employer, any work or business related to the Employer’s
Business, or otherwise related to any activity that is in competition with the
Employer, from any client or customer, or potential client or customer, of
Employer for either Employee or any other entity that may employ, engage, or
associate with Employee in any fashion, or have any contact, through
business-oriented social networking sites or otherwise, with any client or
customer, or potential client or customer, of Employer for either Employee or
any other entity that may employ, engage or associate with Employee in any
fashion, for purposes of influencing any such client or customer, or potential
client or customer, to not use or not continue to use Employer for work or
business related to the Employer’s Business. For purposes of this section,
“client(s)” or “customer(s)” of Employer, shall mean any individual,
corporation, limited liability company, partnership, proprietorship, firm,
association, or any other entity that Employer has invoiced during the preceding
twelve (12) months, and “potential client(s) or customer(s)” shall be any
individual, corporation, limited liability company, partnership, proprietorship,
firm, association, or any other entity that Employee knew or should have known
was a potential customer through personal knowledge or had any personal exposure
through Employer meetings or marketing efforts, during the preceding twelve
(12) months.

9. Return of Employer’s Property. Employee agrees that all Protected
Information, whether embodied in electronic media or other forms, or copies
thereof, is the property of Employer exclusively. Employee represents and
warrants that Employee has returned to Employer and Employee no longer has
access to all Protected Information, Employer’s property and customer property,
in any form, including but not limited to hard copy and electronic form and in
any media in which such information is recorded or stored. Employee agrees that
Employee has acquired no property rights or claim to the Protected Information
or to any other property of Employer or its customers.

 

7



--------------------------------------------------------------------------------

10. Non-Disparagement. Consistent with the terms of the EIP as a precondition to
the vesting of the Performance Awards, Employee shall not disparage, slander or
injure the business reputation or goodwill of Employer in any way, including, by
way of illustration, through any contact with vendors, suppliers, employees or
agents of Employer which could harm the business reputation or goodwill of
Employer.

11. Cooperation in Litigation. At Employer’s request, Employee will cooperate
with Employer in any pending or future litigation or governmental inquiry
regarding which Employee has knowledge or information. At Employer’s request and
expense, but without any further compensation to Employee, and upon reasonable
notice, Employee will testify truthfully in such proceedings, in any
jurisdiction, whether or not such testimony can otherwise be compelled.

12. Severability. It is expressly understood and agreed that although Employer
and Employee consider the restrictions contained in this Agreement to be
reasonable for, among other things, the purpose of preserving Employer’s
Protected Information, as well as Employer’s customer relationships with both
its potential and existing customers, if any one or more than one of the
provisions contained in this Agreement are, for any reason, held to be invalid,
illegal, or unenforceable in any respect by a court of competent jurisdiction,
the provision(s) shall be deemed modified to the extent necessary to allow
enforceability of the provision(s) as so limited, it being intended that
Employer shall receive the benefits contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such court, the unenforceable provision(s) shall be deemed deleted, and the
Agreement shall then be construed as if it never contained the invalid, illegal,
or unenforceable provision(s).

13. Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Michigan applicable to contracts made and to be
performed in the State of Michigan.

14. Jurisdiction and Forum. To the fullest extent permitted by applicable law,
subject to ERISA, any action arising out of this Agreement or the relationship
between the parties established herein shall be brought only in the State of
Michigan Courts of appropriate venue, or the United States District Court
sitting in Michigan, and Employee hereby consents to and submits himself/herself
to the jurisdiction of such Courts.

15. Non-Disclosure. Employee will not disclose the terms of this Agreement to
any third party, other than Employee’s immediate family members (meaning spouse
including registered domestic partners where applicable, mother, father or
siblings only), except as required by law or as necessary for the purpose of
receiving counsel from Employee’s attorney, accountant, or both, or may be
required or permitted by law in communication with governmental agencies.
Employee’s immediate family members and professional advisors will be subject to
the non-disclosure requirement of this paragraph.

 

8



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute the same instrument.

17. Notice. Any notices or inquiries related to or required under this Agreement
should be directed to Senior Vice President, Human Resources, 999 W. Big Beaver
Road, Troy, Michigan 48084.

18. Entire Agreement. This Agreement constitute the entire agreement between the
parties related to termination of Employee’s employment with Employer, except
where a specific cross reference to another agreement is made. There are no
other promises, conditions, or understandings, either written or oral, between
Employer and Employee either with respect to the subject matter of this
Agreement or modifying the terms of this Agreement. Only a writing signed by
Employee and an authorized representative of Employer that specifically refers
to and expressly changes this Agreement can modify the terms of this Agreement.

 

KELLY SERVICES, INC.      EMPLOYEE NAME

/s/ Antonia M. Ramsey

    

/s/ Carl T. Camden

By: Antonia M. Ramsey      Carl T. Camden, an individual Its: SVP, Chief Human
Resources Officer      Dated: April 13, 2017      Dated: April 13, 2017

Date of Delivery of Agreement to Employee: April 13, 2017

 

9



--------------------------------------------------------------------------------

EARLY SUBMISSION FORM

Carl T. Camden (“Employee”) is voluntarily and knowingly submitting the signed
Retirement Agreement (“Agreement”) to Kelly Services, Inc. (referred to
collectively as “Employer”) on this date.

1. Employee is voluntarily and knowingly submitting the signed Agreement before
the end of the twenty-one (21) day period specified in Paragraph 3(b) of the
Agreement.

2. Employee understands that Employee is not required to sign the Agreement or
to submit the signed Agreement before the end of the twenty-one (21) day period.

3. Employee agrees that, as stated in Paragraphs 3(c) of the Agreement, Employer
has made no promises, inducements, representations, or threats to cause Employee
to sign the Agreement before the end of the twenty-one (21) day period.

4. Employee understands that the mandatory seven (7) day revocation period, as
stated in Paragraph 4 (a) of the Agreement, will start on the day after the day
on which Employee signs the Agreement.

5. Employee understands that by signing this Agreement before the expiration of
the twenty-one (21) day period and by not revoking the Agreement during the
seven (7) day revocation period, the payments set forth in Paragraph 1(b) of the
Agreement shall commence as stated therein.

 

EMPLOYEE NAME

/s/ Carl T. Camden

Carl T. Camden, an Individual Dated: April 13, 2017

 

10